While I concur in the conclusion that prejudicial error underlies the judgment in this case as well as in B. R., L. 
P. Co. v. Milbrat, 78 So. 224,1 my view of the proper construction of Code, § 7095, is not in accord with that inviting the approval of the majority of this court. This statute, section 7095, and the related section, 7096, are penal; and both must be strictly construed. 11 Mich. Ala. Dig. pp. 1117, 1118. There is no common-law duty to construct fire escapes on buildings of any type. The object of these statutes was and is to preserve and to conserve human life from fire. The means required and prescribed is fire escapes or ladders (section 7095) "securely fixed and conveniently arranged so as to be accessible to persons lodging in, working in, or occupying" buildings of the character described in the statute. When the statutes' prescription of the means, to the manifest end, are read in the light of common knowledge and everyday observation, it is apparent that the structures the authors of these statutes had in mind were fire escapes or ladders attached to the outsides of the buildings described in the statutes. 19 Cyc. p. 564. In short, the purpose was to require the construction of external means of exit from the buildings described. Obviously, stairways, or other internal means for going from floor to floor, would not meet the command of these statutes — sections 7095 and 7096 — since walkways within buildings are not fire escapes as all men know. Such, in my opinion, being the object, and the means to effect it, together with the character of building as a unit, prescribed by the statutes, it remained *Page 97 
for the lawmakers to impose the duty to afford the means upon those who, under penalty for failure, should, within six months, make the addition of "fire escapes or ladders" to existing buildings of the described character or who should, under penalty for the omission, erect "fire escapes or ladders" with buildings constructed after section 7096 became effective. This was undertaken to be done through the employment in both of these sections (7095, 7096) of three descriptive words, viz. owner, proprietor, manager; plainly of the units, the buildings described in section 7095. It is clear that neither occupancy of nor the business conducted in the buildings described were considerations in the mind of the lawmakers in prescribing those upon whom the duty and the penalty for its nonobservance were imposed or was to be visited. The duty was and is laid by these sections upon the owner of the building; the proprietor of the building; the manager of the building. These descriptive terms refer, manifestly, to those having control of the building in respect of its external structure. It was contemplated that the duty imposed should be exacted of those only who had or have the right to add "fire escapes or ladders" to the building. That the owner or proprietor of a building would have such right, and would, in consequence, be subject to the duty imposed by these statutes, is plain. Whether a person, firm, or corporation renting or leasing a building, the unit, is a manager within the purview of these statutes, must depend upon the character and legal effect of the contract with the owner or proprietor of the building in question.
1 Post, p. 368.